Citation Nr: 0612798	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-34 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for idiopathic dilated 
cardiomyopathy with congestive heart failure and 
hypertension, for accrued benefits purposes.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from April 1968 to April 
1970.   The veteran died in January 2002.  The appellant is 
the custodian of the children of the veteran.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

The appellant presented testimony before the Board in 
February 2006.  The transcript has been obtained and 
associated with the claims folder.

In a December 2002 rating decision, the RO denied the claim 
for service connection for idiopathic dilated cardiomyopathy 
with congestive heart failure and hypertension, for accrued 
benefits purposes.  In May 2003, the RO received a statement 
from the appellant which it construed as a notice of 
disagreement with the January 2003 rating decision denying 
service connection for the cause of the veteran's death.  
However, the Board notes that this statement may also be 
construed as a timely notice of disagreement with the 
December 2002 rating decision denying the claim for service 
connection for idiopathic dilated cardiomyopathy with 
congestive heart failure and hypertension, for accrued 
benefits purposes.  38 C.F.R. § 20.302(a).  However, the RO 
did not issue a statement of the case (SOC) on this issue.  
Therefore, the Board must remand the claim, pending the 
issuance of an SOC to the appellant and receipt of her timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  The claim will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Veteran's Benefits Administration, Appeals 
Management Center (VBA AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran died in January 2002; his death certificate 
lists the immediate cause of death to be hypertensive 
cardiovascular disease.

3.  At the time of the veteran's death he was service 
connected for post-traumatic stress disorder, diabetes 
mellitus, and a scar of the right eyebrow.

4.  The competent evidence does not show that the veteran's 
hypertensive cardiovascular disease was due to, or a 
consequence of the service connected diabetes mellitus or was 
manifested in service or in the first post service year.




CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in October 2002, prior to the initial 
decision on the claim in January 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the appellant in the October 
2002 letter as to what kinds of evidence was needed to 
substantiate her claim.  The appellant was informed that 
evidence towards substantiating her claim would be evidence  
of (1) the cause of the veteran's death, (2) an injury, 
disease or other event in service, and (3) a relationship 
between the cause of death and the injury, disease, or event 
in service.  She was further notified that in some cases 
Dependency and Indemnity Compensation (DIC) may be paid, even 
if the veteran's death was not service-connected, if the 
evidence shows the veteran was continuously rated totally 
disabled due to service-connected conditions for a period of 
at least 10 years immediately preceding death or the veteran 
was continuously rated totally disabled due to service-
connected  conditions for a period of at least five years 
from the date of military discharge.   Further, the January 
2003 rating decision, the October 2003 SOC, and the October 
2004 supplemental statement of the case (SSOC) in conjunction 
with the October 2002 letter, sufficiently notified the 
appellant of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate that claim.  

While the appellant was not specifically informed of the 
"fourth element," i.e., to provide any evidence in her 
possession that pertained to the claim; the Board finds that 
she was fully notified of the need to give to VA any evidence 
pertaining to her claim.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  As the 
claim is being denied, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant in not having been notified about 
evidence needed to support a certain disability rating or a 
claim for a certain effective date for an award of benefits.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Therefore, the Board concludes 
that current laws and regulations have been complied with, 
and a defect, if any, in providing notice to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Id.; Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service medical and personnel records, the veteran's death 
certificate, VA outpatient treatment, reports of VA 
examination, and private medical records have been obtained 
in support of the claim on appeal.  The appellant presented 
testimony before the Board in February 2006.  The transcript 
has been obtained and associated with the claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Analysis

The appellant contends that service connection should be 
awarded for service connection for the cause of the veteran's 
death.  Specifically, she asserts that the service-connected 
diabetes mellitus caused the veteran's idiopathic dilated 
cardiomyopathy with congestive heart failure and 
hypertension, which ultimately led to his death.

The law as to service connection for the cause of death of a 
veteran provides that when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute may be presumed to have 
been incurred in service if manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. 
§ 3.159(a). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The factual record indicates that at the time of his death, 
the veteran was in receipt of service connection for: post-
traumatic stress disorder, 30 percent from June 2000; 
diabetes mellitus (herbicide), 20 percent from November 2000; 
and a scar of the right eyebrow, noncompensable from January 
1992.  His combined rating was noncompensable from January 
1992, 30 percent from June 2000, and 40 percent from November 
2000.

The death certificate indicates that the veteran died in 
January 2002 at the age of 53.  The immediate cause of death 
was hypertensive cardiovascular disease. There were no 
underlying causes listed or any other significant condition 
contributing to the death but not resulting in the underlying 
cause.  An autopsy was performed.  

Considering the evidence of record summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  In this 
regard, VA outpatient treatment records dated in November 
1991 show the veteran was diagnosed with idiopathic dilated 
cardiomyopathy possibly secondary to longstanding 
hypertension.  The provider noted hypertension was diagnosed 
when the veteran was in his 30s.  Treatment notes dated in 
December 1991 reveal the veteran had congestive heart failure 
(CHF) with a small right effusion.   

In January 1992, VA treatment providers again noted long 
standing hypertension of approximately ten years duration.  
In August 1999, the veteran was diagnosed with dilated 
cardiomyopathy secondary to longstanding hypertension.  The 
examiner noted the veteran's workup was negative in the past 
for other causes.

The veteran was diagnosed with diabetes mellitus in October 
2000.  In March 2001, the veteran was afforded a VA diabetes 
mellitus examination.  The examiner opined the veteran's 
"heart condition [was] not due to the diabetes."

As noted at the outset, the appellant was notified in October 
2002 of the evidence necessary to substantiate a service 
connection claim for the cause of the veteran's death.  The 
appellant has submitted no evidence in support of her claim, 
other than her contentions that veteran's heart condition and 
ultimately his death, was related to his service-connected 
diabetes mellitus.  As the appellant is a layperson she is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu, 2 Vet. App. 
at 494-5; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, the pertinent evidence delineated above clearly 
indicates that dilated cardiomyopathy and hypertension pre-
existed the onset of the veteran's diabetes mellitus.  
Finally, there is no indication that a disability incurred in 
or aggravated by service, caused or contributed to the cause 
of the veteran's death.  The veteran's service medical 
records are devoid of any diagnosis of a heart condition, to 
include hypertensive cardiovascular disease.  Hypertension 
was not diagnosed in the first post-service year.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

As noted in the Introduction, in a December 2002 rating 
decision, the RO denied the appellant's claim for service 
connection for idiopathic dilated cardiomyopathy with 
congestive heart failure and hypertension, for accrued 
benefits purposes.  In May 2003, the appellant filed a 
statement which can reasonably be construed as a timely NOD.  
See 38 C.F.R. § 20.302(a).  Since there has been an initial 
RO adjudication of the claim and an NOD as to the denial, the 
appellant is entitled to an SOC, and the current lack of an 
SOC with respect to the claim is a procedural defect 
requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2004); see also Manlincon v. West, 12 Vet. 
App. 238 (1999). 

In light of the foregoing, this case is hereby REMANDED to 
the VBA AMC for the following actions:
The VBA AMC must provide the appellant an 
SOC with respect to her claim of 
entitlement to service connection for 
idiopathic dilated cardiomyopathy with 
congestive heart failure and 
hypertension, for accrued benefits 
purposes. The appellant should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b). If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board. If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


